Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of June 5, 2006 (the
“Effective Date”), is by and between Isolagen, Inc., a Delaware corporation
(together with its subsidiaries, the "Company” or “Isolagen"), and Nicholas L.
Teti, an individual residing in Santa Barbara, California (the "Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ the Executive as the Company’s Chairman
of the Board and Chief Executive Officer; and

WHEREAS, the Executive desires to serve as the Chairman of the Board and Chief
Executive Officer; and

NOW THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Executive
hereby agree as follows:


1.                                       TERM OF EMPLOYMENT; OFFICE AND DUTIES.


(A)           COMMENCING ON THE DATE HEREOF (THE “EMPLOYMENT DATE”), AND FOR AN
INITIAL TERM ENDING JUNE 30, 2009, THE COMPANY SHALL EMPLOY THE EXECUTIVE AS A
SENIOR EXECUTIVE OF THE COMPANY WITH THE TITLE OF CHAIRMAN OF THE BOARD AND
CHIEF EXECUTIVE OFFICER.  AS CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER
EXECUTIVE SHALL PERFORM ALL DUTIES AND RESPONSIBILITIES WHICH ARE CONSISTENT
WITH THE POSITIONS AND SUCH ADDITIONAL DUTIES AND RESPONSIBILITIES CONSISTENT
WITH SUCH POSITIONS AS MAY FROM TIME TO TIME BE ASSIGNED TO THE EXECUTIVE BY THE
BOARD OF DIRECTORS.  EXECUTIVE AGREES TO PERFORM SUCH DUTIES AND DISCHARGE SUCH
RESPONSIBILITIES IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  THIS AGREEMENT
SHALL BE AUTOMATICALLY RENEWED FOR AN ADDITIONAL ONE (1) YEAR TERM UNLESS THE
COMPANY NOTIFIES THE EXECUTIVE  ONE YEAR  PRIOR TO THE EXPIRATION OF THE
AGREEMENT OF THE COMPANY’S  INTENTION NOT TO RENEW THE AGREEMENT. THE EXECUTIVE
WILL WORK OUT OF AN OFFICE TO BE ESTABLISHED BY THE COMPANY IN SANTA BARBARA,
CALIFORNIA; PROVIDED THAT IT IS PART OF THE ESSENCE OF THIS AGREEMENT FROM THE
PERSPECTIVE OF THE COMPANY THAT THE EXECUTIVE WILL PHYSICALLY BE ON THE PREMISES
OF THE COMPANY’S FACILITY IN EXTON, PENNSYLVANIA WHEN AND AS APPROPRIATE AND
REASONABLE.


(B)           THE EXECUTIVE SHALL DEVOTE SUBSTANTIALLY ALL OF HIS WORKING TIME
TO THE BUSINESS AND AFFAIRS OF THE COMPANY OTHER THAN DURING VACATIONS OF FOUR
WEEKS PER YEAR AND PERIODS OF ILLNESS OR INCAPACITY; PROVIDED, HOWEVER, THAT
NOTHING IN THIS AGREEMENT SHALL PRECLUDE THE EXECUTIVE FROM DEVOTING TIME
REQUIRED:  (I) FOR SERVING AS A DIRECTOR OR OFFICER OF ANY ORGANIZATION OR
ENTITY NOT IN A COMPETING BUSINESS WITH THE COMPANY, AND ANY OTHER BUSINESSES IN
WHICH THE COMPANY BECOMES INVOLVED; (II) DELIVERING LECTURES, WRITING ARTICLES
OR BOOKS, OR FULFILLING SPEAKING ENGAGEMENTS;  OR (III) ENGAGING IN CHARITABLE
AND COMMUNITY ACTIVITIES PROVIDED THAT SUCH ACTIVITIES DO NOT INTERFERE WITH THE
PERFORMANCE OF HIS DUTIES HEREUNDER.


(C)           THE BOARD OF DIRECTORS SHALL NOMINATE EXECUTIVE FOR ELECTION TO
THE BOARD OF DIRECTORS, AS SOON AS REASONABLY PRACTICABLE AFTER THE EXECUTION OF
THIS AGREEMENT, AND THEREAFTER AS HIS BOARD TERM MATURES DURING THE TERM OF THIS
AGREEMENT.


2.             COMPENSATION AND BENEFITS.

For all services rendered by the Executive in any capacity during the period of
Executive's employment by the Company, including without limitation, services as
an executive officer or member of Board of Directors, or any committee of the
Board of Directors or any subsidiary, affiliate or division thereof, from and
after the Effective Date, the Executive shall be compensated as follows:


(A)           BASE SALARY.  THE COMPANY SHALL PAY THE EXECUTIVE A FIXED SALARY
("BASE SALARY") AT A RATE OF SEVEN HUNDRED THOUSAND DOLLARS ($700,000) PER
YEAR.  THE BOARD OF DIRECTORS MAY PERIODICALLY REVIEW THE EXECUTIVE'S BASE
SALARY AND MAY DETERMINE TO INCREASE (BUT NOT DECREASE) THE EXECUTIVE’S SALARY,
IN ACCORDANCE WITH

 


--------------------------------------------------------------------------------



SUCH POLICIES AS THE COMPANY MAY HEREAFTER ADOPT FROM TIME TO TIME, IF IT DEEMS
APPROPRIATE.  BASE SALARY WILL BE PAYABLE IN ACCORDANCE WITH THE CUSTOMARY
PAYROLL PRACTICES OF THE COMPANY.


(B)           SIGNING BONUS.  THE COMPANY SHALL PAY THE EXECUTIVE TWO HUNDRED
FIFTY THOUSAND DOLLARS ($250,000) WITHIN FIVE (5) BUSINESS DAYS OF EXECUTIVE’S
COMMENCEMENT OF EMPLOYMENT UNDER THIS EMPLOYMENT AGREEMENT.


(C)           BONUS.  EXECUTIVE IS ENTITLED TO RECEIVE AN ANNUAL BONUS (THE
“ANNUAL BONUS”), PAYABLE EACH YEAR SUBSEQUENT TO THE ISSUANCE OF FINAL AUDITED
FINANCIAL STATEMENTS, BUT IN NO CASE LATER THAN 120 DAYS AFTER THE END OF THE
COMPANY'S MOST RECENTLY COMPLETED FISCAL YEAR.   THE FINAL DETERMINATION ON THE
AMOUNT OF THE ANNUAL BONUS WILL BE MADE BY THE COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS, BASED PRIMARILY ON MUTUALLY AGREED UPON CRITERIA,
ESTABLISHED WITH RESPECT TO THE ENSUING FISCAL YEAR, WITHIN THIRTY (30) DAYS
FOLLOWING THE ADOPTION BY THE BOARD OF DIRECTORS OF A BUDGET RELATING TO THE
ENSUING YEAR.  CRITERIA FOR THE ANNUAL BONUS FOR 2006 (PRORATED) AND 2007 (FULL
YEAR) SHALL BE AGREED UPON PRIOR TO OR WITHIN SIXTY (60) DAYS AFTER THE
EXECUTION OF THIS AGREEMENT.  THE COMPENSATION COMMITTEE MAY ALSO CONSIDER OTHER
MORE SUBJECTIVE FACTORS IN MAKING ITS DETERMINATION.  THE TARGETED AMOUNT OF THE
ANNUAL BONUS SHALL BE 70% OF THE EXECUTIVE’S BASE SALARY. THE ACTUAL ANNUAL
BONUS FOR ANY GIVEN PERIOD MAY BE HIGHER OR LOWER THAN 70%.  FOR ANY FISCAL YEAR
IN WHICH EXECUTIVE IS EMPLOYED FOR LESS THAN THE FULL YEAR,   EXECUTIVE SHALL
RECEIVE A BONUS WHICH IS PRORATED BASED ON THE NUMBER OF FULL MONTHS IN THE YEAR
WHICH ARE WORKED.


(D)           FRINGE BENEFITS, OPTION AND STOCK GRANTS AND MISCELLANEOUS
EMPLOYMENT MATTERS.


(I)            THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN SUCH
DISABILITY, HEALTH AND LIFE INSURANCE AND OTHER FRINGE BENEFIT PLANS OR PROGRAMS
OFFERED TO ALL EMPLOYEES OF THE COMPANY, AS WELL AS TO THE KEY EXECUTIVE
EMPLOYEES OF COMPANY, INCLUDING A SECTION 401(K) AND RETIREMENT PLAN OF THE
COMPANY AS MAY BE ESTABLISHED FROM TIME TO TIME BY THE BOARD OF DIRECTORS,
SUBJECT TO THE RULES AND REGULATIONS APPLICABLE THERETO.  AT THE EXECUTIVE’S
OPTION, IN LIEU OF PROVIDING GROUP MEDICAL BENEFITS, THE COMPANY WILL REIMBURSE
THE EXECUTIVE FOR HEALTH INSURANCE PREMIUM PAYMENTS MADE PURSUANT TO COBRA BY
THE EXECUTIVE UNDER HIS EXISTING GROUP MEDICAL COVERAGE.    UPON TERMINATION OF
EXECUTIVE'S GROUP COVERAGE UNDER COBRA, HE SHALL HAVE THE OPTION OF ENROLLING IN
THE COMPANY'S GROUP PLAN OR CONVERTING HIS PRIOR COVERAGE TO AN INDIVIDUAL
POLICY, AT WHICH TIME THE COMPANY WOULD REIMBURSE HIS FOR AN AMOUNT EQUAL TO ITS
MONTHLY COST OF COVERING EXECUTIVE UNDER ITS PLAN, AND EXECUTIVE WOULD PAY ANY
ADDITIONAL AMOUNTS NECESSARY TO PROVIDE INDIVIDUAL COVERAGE.    IN ADDITION, THE
EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING BENEFITS:


(II)           CONTEMPORANEOUS WITH THE EXECUTION OF THIS EMPLOYMENT AGREEMENT,
EXECUTIVE RECEIVED A GRANT (THE “STOCK OPTION GRANT) OF STOCK OPTIONS (THE
“STOCK OPTIONS”) TO PURCHASE 2,000,000 SHARES AT AN EXERCISE PRICE EQUAL TO THE
CLOSING TRANSACTION PRICE OF THE COMPANY’S COMMON STOCK ON THE LAST TRADING DAY
PRECEDING EXECUTION OF THIS EMPLOYMENT AGREEMENT.  THE STOCK OPTIONS SHALL HAVE
A TERM OF TEN (10) YEARS, SHALL BECOME EXERCISABLE WHEN VESTED, AND SHALL VEST
PRO RATA IN TWELVE EQUAL QUARTERLY INSTALLMENTS (1/12TH EACH AT THE END OF EACH
FISCAL QUARTER), WITH THE FIRST INSTALLMENT VESTING ON JUNE 30, 2006. 
NOTWITHSTANDING THE FOREGOING, THE STOCK OPTIONS SHALL TERMINATE NINETY (90)
DAYS FOLLOWING A TERMINATION OF THE EXECUTIVE FOR “CAUSE” OR UPON THE VOLUNTARY
TERMINATION OF SERVICE BY THE EXECUTIVE THAT IS NOT FOR “GOOD REASON.”


(III)          CONTEMPORANEOUS WITH THE EXECUTION OF THIS EMPLOYMENT AGREEMENT,
THE EXECUTIVE RECEIVED A GRANT (THE “PERFORMANCE STOCK OPTION GRANT) OF STOCK
OPTIONS TO PURCHASE 500,000 SHARES AT AN EXERCISE PRICE EQUAL TO THE CLOSING
TRANSACTION PRICE OF THE COMPANY’S COMMON STOCK ON THE LAST TRADING DAY
PRECEDING EXECUTION OF THIS EMPLOYMENT AGREEMENT.  THE PERFORMANCE STOCK OPTION
GRANT SHALL HAVE A TERM OF TEN (10) YEARS, SHALL BECOME EXERCISABLE WHEN VESTED,
SHALL TERMINATE NINETY (90) DAYS FOLLOWING A TERMINATION OF THE EXECUTIVE FOR
“CAUSE” OR UPON THE VOLUNTARY TERMINATION OF SERVICE BY THE EXECUTIVE THAT IS
NOT FOR “GOOD REASON.”  THE PERFORMANCE STOCK OPTION GRANT SHALL VEST, AND NO
LONGER BE SUBJECT TO FORFEITURE, UPON THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS: (I) UPON THE CLOSING OF THE SALE OF SUBSTANTIALLY ALL OF THE ASSETS OF
THE COMPANY OR THE REORGANIZATION, CONSOLIDATION OR THE MERGER OF THE COMPANY;
PROVIDED THAT THE EVENT RESULTS IN THE PAYMENT OR DISTRIBUTION OF CONSIDERATION
VALUED IN GOOD FAITH BY THE BOARD OF DIRECTORS AT $25 PER SHARE OR MORE; OR (II)
UPON THE CLOSING OF A TENDER OFFER OR EXCHANGE OFFER TO PURCHASE 50% OR MORE OF
THE ISSUED AND OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY AT A PRICE PER
SHARE VALUED IN GOOD FAITH BY THE BOARD OF DIRECTORS AT $25 OR MORE; OR (III)
IMMEDIATELY FOLLOWING A “STOCK ACQUISITION DATE,” AS THAT TERM IS DEFINED THE
RIGHTS PLAN ADOPTED BY THE

 

2


--------------------------------------------------------------------------------



COMPANY ON MAY 11, 2006 (PROVIDED THAT SAID RIGHTS ARE NOT SUBSEQUENTLY REDEEMED
BY THE COMPANY OR THAT THE RIGHTS PLAN IS NOT SUBSEQUENTLY AMENDED TO PRECLUDE
EXERCISE OF THE RIGHTS ISSUED THEREUNDER, PRIOR TO THE DISTRIBUTION DATE, AS
THAT TERM IS DEFINED IN THE RIGHTS PLAN), OR (IV) AT SUCH OTHER TIME AS THE
BOARD OF DIRECTORS, IN ITS SOLE DISCRETION, DEEMS APPROPRIATE; PROVIDED IN EACH
CASE THAT EXECUTIVE IS THE COMPANY’S CHIEF EXECUTIVE OFFICER AT THE TIME OF SAID
EVENT.


(IV)          NOTWITHSTANDING THE PROVISIONS OF PARAGRAPH (II) HEREINABOVE, THE
VESTING OF THE STOCK OPTION GRANT SHALL ACCELERATE AND VEST IMMEDIATELY UPON A
“CHANGE IN CONTROL” OF THE COMPANY.  FOR PURPOSES OF THIS AGREEMENT, “CHANGE IN
CONTROL" MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:  (I) AN
ACQUISITION (OTHER THAN DIRECTLY FROM THE COMPANY) OF ANY VOTING SECURITIES OF
THE COMPANY BY ANY PERSON OR GROUP OF AFFILIATED OR RELATED PERSONS (AS SUCH
TERM IS DEFINED IN SECTIONS 13(D) AND 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF
1934), IMMEDIATELY AFTER WHICH SUCH PERSON OR GROUP HAS BENEFICIAL OWNERSHIP
(WITHIN THE MEANING OF THE EXCHANGE ACT) OF MORE THAN FIFTY PERCENT (50%) OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES;
PROVIDED THAT THIS SUBSECTION SHALL NOT APPLY TO AN ACQUISITION OF VOTING
SECURITIES BY ANY EMPLOYEE BENEFIT PLAN OR TRUST MAINTAINED BY OR FOR THE
BENEFIT OF THE COMPANY OR ITS EMPLOYEES; (II) A MERGER, CONSOLIDATION OR
REORGANIZATION INVOLVING THE COMPANY; (III) A COMPLETE LIQUIDATION OR
DISSOLUTION OF THE COMPANY; (IV) THE SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY'S ASSETS; (V) DURING ANY PERIOD OF TWO (2)
CONSECUTIVE YEARS (NOT INCLUDING ANY PERIOD PRIOR TO THE EXECUTION OF THIS
AGREEMENT), INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE
BOARD, AND ANY NEW DIRECTOR (OTHER THAN A DIRECTOR(S) DESIGNATED BY A PERSON WHO
HAS ENTERED INTO AN AGREEMENT WITH THE COMPANY TO EFFECT A TRANSACTION DESCRIBED
IN THE PRECEDING CLAUSES OF THIS PROVISION) WHOSE ELECTION BY THE BOARD OR
NOMINATION FOR ELECTION BY THE COMPANY'S STOCKHOLDERS WAS APPROVED BY A VOTE OF
AT LEAST TWO-THIRDS (2/3RDS) OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER
WERE DIRECTORS AT THE BEGINNING OF THE PERIOD OR WHOSE ELECTION OR NOMINATION
FOR ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO CONSTITUTE AT
LEAST A MAJORITY THEREOF.


(E)           WITHHOLDING AND EMPLOYMENT TAX.  PAYMENT OF ALL COMPENSATION
HEREUNDER SHALL BE SUBJECT TO CUSTOMARY WITHHOLDING TAX AND OTHER EMPLOYMENT
TAXES AS MAY BE REQUIRED WITH RESPECT TO COMPENSATION PAID BY AN
EMPLOYER/CORPORATION TO AN EMPLOYEE.


(F)            DISABILITY.  THE COMPANY SHALL PROVIDE THE EXECUTIVE WITH A
POLICY OF DISABILITY INSURANCE BENEFITS OF AT LEAST SIXTY PERCENT (60%) OF HIS
GROSS BASE SALARY PER MONTH.   TO THE EXTENT PERMITTED BY THE COMPANY’S EXISTING
DISABILITY POLICY, THE EXECUTIVE’S DISABILITY POLICY WILL BE A PORTABLE POLICY. 
THE EXECUTIVE AGREES TO PAY FOR ANY ADDITIONAL PREMIUM PAYMENTS RESULTING FROM
PROVIDING A PORTABLE POLICY (IN COMPARISON TO A GROUP POLICY) AND FURTHER AGREES
TO HAVE THE ADDITIONAL PREMIUM PAYMENTS DEDUCTED FROM HIS PAY.   IN THE EVENT OF
THE EXECUTIVE'S DISABILITY (AS HEREINAFTER DEFINED), THE EXECUTIVE AND HIS
FAMILY SHALL CONTINUE TO BE COVERED BY ALL OF THE COMPANY'S LIFE, MEDICAL,
HEALTH AND DENTAL PLANS, AT THE COMPANY'S EXPENSE, FOR THE LESSER OF THE TERM OF
SUCH DISABILITY (AS HEREINAFTER DEFINED) OR EIGHTEEN (18) MONTHS, IN ACCORDANCE
WITH THE TERMS OF SUCH PLANS.


(G)           DEATH.  THE COMPANY SHALL PROVIDE THE EXECUTIVE WITH A POLICY OF
TERM LIFE INSURANCE BENEFITS IN THE AMOUNT OF AT LEAST TWO MILLION DOLLARS
($2,000,000). TO THE EXTENT PERMITTED BY THE COMPANY’S EXISTING LIFE INSURANCE
POLICY, THE EXECUTIVE’S LIFE INSURANCE POLICY WILL BE A PORTABLE POLICY.  THE
EXECUTIVE AGREES TO PAY FOR ANY ADDITIONAL PREMIUM PAYMENTS RESULTING FROM
PROVIDING A PORTABLE POLICY (IN COMPARISON TO A GROUP POLICY) AND FURTHER AGREES
TO HAVE THE ADDITIONAL PREMIUM PAYMENTS DEDUCTED FROM HIS PAY.    IN THE EVENT
OF THE EXECUTIVE'S DEATH, THE EXECUTIVE'S FAMILY SHALL CONTINUE TO BE COVERED BY
ALL OF THE COMPANY'S MEDICAL, HEALTH AND DENTAL PLANS, AT THE COMPANY'S EXPENSE,
FOR EIGHTEEN (18) MONTHS FOLLOWING THE EXECUTIVE'S DEATH IN ACCORDANCE WITH THE
TERMS OF SUCH PLANS.


(H)           VACATION.  EXECUTIVE SHALL RECEIVE FOUR (4) WEEKS OF VACATION
ANNUALLY, ADMINISTERED IN ACCORDANCE WITH THE COMPANY'S EXISTING VACATION
POLICY.


3.             BUSINESS EXPENSES.

The Company shall pay or reimburse all reasonable travel and entertainment
expenses incurred by the Executive in connection with the performance of his
duties under this Agreement, travel to the Company’s various offices and
facilities in the United States and abroad, reimbursement for attending
out-of-town meetings of the Board of Directors, and such other travel as may be
required or appropriate in Executive’s discretion, consistent with

 

3


--------------------------------------------------------------------------------


duly approved Company budgets, to fulfill the responsibilities of his office,
all in accordance with such policies and procedures as the Company may from time
to time establish for senior officers and as required to preserve any deductions
for federal income taxation purposes to which the Company may be entitled and
subject to the Company's normal requirements with respect to reporting and
documentation of such expenses.  The Company shall pay to Executive a
non-accountable allowance of five thousand dollars ($5,000) per month for all
expenses incurred by the Executive for Executive’s automobile (including lease
payments, insurance, maintenance, and gasoline) and private club membership(s)
and/or dues.  The Company shall also pay or reimburse Executive for all
membership fees and dues in appropriate professional associations and
organizations utilized by Executive in the course of his service for the Company
including all costs of an office to be established by the Company in Santa
Barbara, all expenses incurred by the Executive for Executive’s cellular
telephone and portable text messaging including monthly service charges,
equipment maintenance and all other ancillary charges including, but not limited
to, text messaging, paging, and wireless communications.


4.             TERMINATION OF EMPLOYMENT.

Notwithstanding any other provision of this Agreement, Executive's employment
with the Company may be terminated upon written notice to the other party as
follows:


(A)           BY THE COMPANY, IN THE EVENT OF THE EXECUTIVE'S DEATH OR
DISABILITY (AS HEREINAFTER DEFINED) OR FOR CAUSE (AS HEREINAFTER DEFINED).  FOR
PURPOSES OF THIS AGREEMENT, "CAUSE" SHALL MEAN EITHER: (I) THE INDICTMENT OF, OR
THE BRINGING OF FORMAL CHARGES AGAINST  EXECUTIVE ON CHARGES INVOLVING CRIMINAL
FRAUD OR EMBEZZLEMENT; (II) THE CONVICTION OF EXECUTIVE OF A CRIME INVOLVING AN
ACT OR ACTS OF DISHONESTY, FRAUD OR MORAL TURPITUDE BY THE EXECUTIVE, WHICH ACT
OR ACTS CONSTITUTE A FELONY; (III) EXECUTIVE KNOWINGLY HAVING CAUSED THE
COMPANY  TO VIOLATE THE COMPANY’S BYLAWS WHICH RESULTS IN MATERIAL ADVERSE
CONSEQUENCES TO THE COMPANY WHICH IS NOT CURED OR SUBSTANTIALLY CURED TO THE
REASONABLE SATISFACTION OF THE BOARD OF DIRECTORS OF THE COMPANY IN A REASONABLE
TIME, WHICH TIME SHALL BE AT LEAST 30 DAYS FROM RECEIPT OF WRITTEN NOTICE FROM
THE COMPANY OF SUCH MATERIAL VIOLATION; (IV) EXECUTIVE HAVING COMMITTED ACTS OR
OMISSIONS CONSTITUTING GROSS NEGLIGENCE OR WILLFUL MISCONDUCT WITH RESPECT TO
THE COMPANY INCLUDING WITH RESPECT TO ANY VALID CONTRACT TO WHICH THE COMPANY IS
A PARTY AND/OR THE COMPANY’S GRANTS OF AUTHORITY; (V) EXECUTIVE HAVING COMMITTED
ACTS OR OMISSIONS CONSTITUTING A MATERIAL BREACH OF EXECUTIVE'S DUTY OF LOYALTY
OR FIDUCIARY DUTY TO THE COMPANY OR ANY MATERIAL ACT OF DISHONESTY OR FRAUD WITH
RESPECT TO THE COMPANY WHICH ARE NOT CURED OR SUBSTANTIALLY CURED TO THE
REASONABLE SATISFACTION OF THE BOARD OF DIRECTORS OF THE COMPANY IN A REASONABLE
TIME, WHICH TIME SHALL BE AT LEAST 30 DAYS FROM RECEIPT OF WRITTEN NOTICE FROM
THE COMPANY OF SUCH MATERIAL BREACH; OR (VI) EXECUTIVE HAVING COMMITTED ACTS OR
OMISSIONS CONSTITUTING A MATERIAL BREACH OF THIS AGREEMENT, OR A MATERIAL
VIOLATION OF THE EXECUTIVE’S REPRESENTATIONS OR WARRANTIES SET FORTH IN SECTION
11, WHICH ARE NOT CURED OR SUBSTANTIALLY CURED TO THE REASONABLE SATISFACTION OF
THE BOARD OF DIRECTORS OF THE COMPANY IN A REASONABLE TIME, WHICH TIME SHALL BE
AT LEAST 30 DAYS FROM RECEIPT OF WRITTEN NOTICE FROM THE COMPANY SETTING FORTH
WITH SPECIFICITY THE PARTICULARS OF ANY SUCH MATERIAL BREACH AS WELL AS THE
CORRECTIVE ACTIONS REQUIRED.  A DETERMINATION THAT CAUSE EXISTS AS DEFINED IN
CLAUSES (III), (IV), (V), OR (VI) (AS TO THIS AGREEMENT) OF THE PRECEDING
SENTENCE SHALL BE MADE BY AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS (EXCLUDING THE EXECUTIVE).  FOR PURPOSES OF THIS AGREEMENT,
"DISABILITY" SHALL MEAN THE INABILITY OF EXECUTIVE, IN THE REASONABLE JUDGMENT
OF A PHYSICIAN JOINTLY APPOINTED BY THE EXECUTIVE AND BOARD OF DIRECTORS, TO
PERFORM, EVEN WITH  REASONABLE ACCOMMODATION, HIS DUTIES OF EMPLOYMENT FOR THE
COMPANY OR ANY OF ITS SUBSIDIARIES BECAUSE OF ANY PHYSICAL OR MENTAL DISABILITY
OR INCAPACITY, WHERE SUCH DISABILITY SHALL EXIST FOR AN AGGREGATE PERIOD OF MORE
THAN 120 DAYS IN ANY 365-DAY PERIOD OR FOR ANY PERIOD OF 90 CONSECUTIVE DAYS. 
THE COMPANY SHALL BY WRITTEN NOTICE TO THE EXECUTIVE SPECIFY THE EVENT RELIED
UPON FOR TERMINATION PURSUANT TO THIS SECTION 4(A), AND EXECUTIVE'S EMPLOYMENT
HEREUNDER SHALL BE DEEMED TERMINATED AS OF THE DATE OF SUCH NOTICE.  IN THE
EVENT OF ANY TERMINATION UNDER THIS SUBSECTION 4(A), THE COMPANY SHALL PAY ALL
AMOUNTS THEN DUE TO THE EXECUTIVE UNDER SECTION 2(A) OF THIS AGREEMENT FOR ANY
PORTION OF THE PAYROLL PERIOD WORKED BUT FOR WHICH PAYMENT HAD NOT YET BEEN MADE
UP TO THE DATE OF TERMINATION, AND, IF SUCH TERMINATION WAS FOR CAUSE, THE
COMPANY SHALL HAVE NO FURTHER OBLIGATIONS TO EXECUTIVE UNDER THIS AGREEMENT, AND
ANY AND ALL OPTIONS GRANTED HEREUNDER SHALL TERMINATE ACCORDING TO THEIR TERMS. 
IN THE EVENT OF A TERMINATION DUE TO EXECUTIVE'S DISABILITY OR DEATH, THE
COMPANY SHALL COMPLY WITH ITS OBLIGATIONS UNDER SECTIONS 2(E) AND 2(F).


(B)           BY THE COMPANY, IN THE ABSENCE OF CAUSE, FOR ANY REASON AND IN ITS
SOLE AND ABSOLUTE DISCRETION, PROVIDED THAT IN SUCH EVENT THE COMPANY SHALL, AS
LIQUIDATED DAMAGES OR SEVERANCE PAY, OR BOTH, CONTINUE TO PAY TO EXECUTIVE THE
BASE SALARY (AT A MONTHLY RATE EQUAL TO THE RATE IN EFFECT IMMEDIATELY PRIOR TO
SUCH TERMINATION) FOR THE REMAINING TERM UNDER THIS AGREEMENT (THE "TERMINATION
PAYMENTS"), WHEN, AS AND IF SUCH PAYMENTS WOULD HAVE

 

4


--------------------------------------------------------------------------------



BEEN MADE IN THE ABSENCE OF EXECUTIVE’S TERMINATION.  THE TERMINATION PAYMENTS
SHALL BE MADE REGARDLESS OF EXECUTIVE’S SUBSEQUENT RE-EMPLOYMENT AS LONG AS ANY
NEW EMPLOYMENT IS NOT IN VIOLATION OF SECTIONS 5 OR 6 OF THIS AGREEMENT.


(C)           BY THE EXECUTIVE FOR "GOOD REASON," (AS THE EXECUTIVE SHALL
REASONABLY DETERMINE IN GOOD FAITH) WHICH SHALL BE DEEMED TO EXIST: (I) IF THE
COMPANY'S BOARD OF DIRECTORS OR THAT OF ANY SUCCESSOR ENTITY OF THE COMPANY
FAILS TO APPOINT OR REAPPOINT THE EXECUTIVE  OR REMOVES THE EXECUTIVE FROM THE
TITLE AND/OR OFFICE OF CHIEF EXECUTIVE OFFICER OF THE COMPANY OR FROM ANY
SUCCESSOR ENTITY OPERATING THE COMPANY WITHOUT HIS CONSENT; (II) IF THE
COMPANY’S BOARD OF DIRECTORS OR THAT OF ANY SUCCESSOR ENTITY OF THE COMPANY
FAILS INITIALLY TO NOMINATE OR AT THE END OF HIS TERM AS DIRECTOR DURING THE
TERM OF THIS AGREEMENT TO RENOMINATE THE EXECUTIVE TO SERVE ON THE BOARD OF
DIRECTORS; (III) IF EXECUTIVE IS ASSIGNED ANY DUTIES MATERIALLY INCONSISTENT
WITH THE DUTIES OR RESPONSIBILITIES OF THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY AS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER ACTION BY THE COMPANY
THAT RESULTS IN A MATERIAL DIMINUTION IN SUCH POSITION, AUTHORITY, DUTIES, OR
RESPONSIBILITIES, EXCLUDING AN ISOLATED, INSUBSTANTIAL, AND INADVERTENT ACTION
NOT TAKEN IN BAD FAITH AND WHICH IS REMEDIED BY THE COMPANY PROMPTLY AFTER
RECEIPT OF NOTICE THEREOF GIVEN BY EXECUTIVE (BUT NOT EXCLUDING CHANGES
RESULTING FROM A SALE OF THE COMPANY, WHETHER BY MERGER, TENDER OFFER OR
OTHERWISE) PROVIDED THAT EXECUTIVE SHALL ACT WITHIN 30 DAYS OF BECOMING AWARE OF
ANY SUCH DIMINUTION IN THE SCOPE OF HIS DUTIES, RESPONSIBILITIES, AUTHORITY OR
POSITION;  (IV) IF THE COMPANY SHALL BREACH OR SHALL HAVE CONTINUED TO FAIL TO
COMPLY WITH ANY MATERIAL PROVISION OF THIS AGREEMENT AFTER A 30-DAY PERIOD TO
CURE (IF SUCH FAILURE IS CURABLE) FOLLOWING WRITTEN NOTICE TO THE COMPANY OF
SUCH NON-COMPLIANCE; (V) UPON A CHANGE IN CONTROL OF THE COMPANY OR WITHIN
TWELVE (12) MONTHS OF ANY SUCH CHANGE IN CONTROL (FOR THESE PURPOSES THE TERM
CHANGE IN “CONTROL” SHALL HAVE THE MEANING SET FORTH IN RULE 405 OF THE
SECURITIES ACT OF 1933), OR WITHIN TWELVE (12) MONTHS OF A SALE OF SUBSTANTIALLY
ALL OF THE ASSETS OF THE COMPANY OR THE MERGER, CONSOLIDATION OR REORGANIZATION
OF THE COMPANY.   IN THE EVENT OF ANY TERMINATION FOR “GOOD REASON” UNDER THIS
SECTION 4(C), THE COMPANY SHALL, AS LIQUIDATED DAMAGES OR SEVERANCE PAY, OR
BOTH, PAY THE TERMINATION PAYMENTS, AS DEFINED IN (B) OF THIS SECTION 4, TO
EXECUTIVE, WHEN, AS AND IF SUCH PAYMENTS WOULD HAVE BEEN MADE IN THE ABSENCE OF
EXECUTIVE’S TERMINATION. 


(D)           DURING ANY PERIOD IN WHICH EXECUTIVE IS OBLIGATED NOT TO COMPETE
WITH THE COMPANY PURSUANT TO SECTION 5 HEREOF (UNLESS EXECUTIVE WAS TERMINATED
FOR CAUSE AS DEFINED HEREIN), EXECUTIVE AND HIS FAMILY SHALL CONTINUE TO BE
COVERED BY THE COMPANY'S LIFE, MEDICAL, HEALTH AND DEATH PLANS.  SUCH COVERAGE
SHALL BE AT THE COMPANY'S EXPENSE TO THE SAME EXTENT AS IF EXECUTIVE WERE STILL
EMPLOYED BY THE COMPANY.  IN THE EVENT OF A TERMINATION PURSUANT TO SECTIONS
4(B) OR 4(C), THE COMPANY SHALL PROVIDE TO EXECUTIVE THE PRO-RATA SHARE OF HIS
ANNUAL BONUS DURING THE REMAINING TERM, TO THE EXTENT ONE IS AWARDED BY THE
COMPENSATION COMMITTEE THE CONSIDERATION OF WHICH SHALL BE TAKEN IN GOOD FAITH,
GIVING A FULL MONTH’S CREDIT FOR ANY PARTIAL MONTH WORKED IN THAT BONUS YEAR.  
ADDITIONALLY, IN THE EVENT OF A TERMINATION PURSUANT TO SECTIONS 4(B) OR 4(C),
THE COMPANY SHALL PROVIDE TO EXECUTIVE, AT THE COMPANY'S EXPENSE, OUTPLACEMENT
SERVICES OF A NATURE CUSTOMARILY PROVIDED TO A SENIOR EXECUTIVE. 
NOTWITHSTANDING THE FOREGOING, THE OBLIGATIONS OF THE COMPANY PURSUANT TO THIS
SECTION 4(D) SHALL REMAIN IN EFFECT NO LONGER THAN THE TERM OF THE TERMINATION
PAYMENTS.


(E)           IN THE EVENT THAT ANY AMOUNTS PAYABLE AND/OR ANY BENEFITS PROVIDED
TO THE EXECUTIVE UNDER THE TERMS OF THIS AGREEMENT AND/OR UNDER ANY OTHER PLAN,
AGREEMENT OR ARRANGEMENT BY WHICH HE IS TO RECEIVE PAYMENTS OR BENEFITS IN THE
NATURE OF COMPENSATION WOULD CONSTITUTE "EXCESS PARACHUTE PAYMENTS" AS THAT TERM
IS DEFINED FOR PURPOSES OF SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED ("CODE") AND TREASURY REGULATIONS PROMULGATED PURSUANT THERETO, THEN THE
AMOUNTS PAYABLE UNDER THE TERMS OF THIS AGREEMENT AND/OR UNDER ANY OTHER PLAN,
AGREEMENT OR ARRANGEMENT SHALL BE REDUCED SO THAT NO PAYMENTS ARE DEEMED "EXCESS
PARACHUTE PAYMENTS."  ANY DECISIONS REGARDING THIS REQUIREMENT OR IMPLEMENTATION
OF REDUCTIONS SHALL BE MADE BY TAX COUNSEL SELECTED BY THE COMPANY.


(F)            IF ANY PAYMENT TO EXECUTIVE UNDER THE TERMS OF THIS AGREEMENT IS
DETERMINED TO CONSTITUTE A PAYMENT OF NONQUALIFIED DEFERRED COMPENSATION FOR
PURPOSES OF SECTION 409A OF THE CODE, SUCH PAYMENT SHALL BE DELAYED UNTIL THE
DATE THAT IS SIX MONTHS AFTER THE DATE OF EXECUTIVE'S SEPARATION FROM SERVICE
WITH THE COMPANY, SO AS TO COMPLY WITH THE SPECIAL RULE FOR CERTAIN "SPECIFIED
EMPLOYEES" SET FORTH IN CODE SECTION 409A(A)(2)(B)(I) UNLESS IT IS DETERMINED
THAT IMMEDIATE DISTRIBUTION IS PERMISSIBLE (AND DOES NOT TRIGGER ANY ADDITIONAL
TAX LIABILITY PURSUANT TO CODE SECTION 409A(A)(L)) PURSUANT TO CODE SECTION
409A(A)(2)(A)(V) BY REASON OF BEING PAYABLE IN CONNECTION WITH A CHANGE IN THE
OWNERSHIP OR EFFECTIVE CONTROL OF THE COMPANY OR IN THE OWNERSHIP OF A
SUBSTANTIAL POSITION OF THE ASSETS OF THE COMPANY.

 

5


--------------------------------------------------------------------------------



5.             NON-COMPETITION.

During the period of Executive's employment hereunder and during the period, if
any, during which payments are required to be made to the Executive by the
Company pursuant to Sections 4(b) or 4(c), the Executive shall not, within any
state or foreign jurisdiction in which the Company or any subsidiary of the
Company is then providing services or products or marketing its services or
products (or engaged in active discussions to provide such services), or within
a fifty (50) mile radius of any such state or foreign jurisdiction, directly or
indirectly own any interest in, manage, control, participate in, consult with,
render services for, or in any manner engage in any business engaged in by the
Company (unless the Board of Directors shall have authorized such activity and
the Company shall have consented thereto in writing).  The term “business
engaged in by the Company” shall mean the development and commercialization of
autologous fibroblast system technology for application in, among other
therapies, dermatology, surgical and post-traumatic scarring, skin ulcers,
cosmetic surgery, periodontal disease,  reconstructive dentistry, vocal chord
injuries, urinary incontinence, and digestive and gastroenterological disorders
and other applications relating to the market for autologous fibroblast or UMC
cells and the five derivative cell lines: osteoblast, chondroblast, fibroblast,
adipocyte, and neuroectoderm.  Investments in less than five percent of the
outstanding securities of any class of a corporation subject to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act of
1934, as amended, shall not be prohibited by this Section 5.  At the option of
Executive, Executive's obligations under this Section 5 arising after the
termination of Executive shall be suspended during any period in which the
Company fails to pay to his Termination Payments required to be paid to his
pursuant to this Agreement.  The provisions of this Section 5 are subject to the
provisions of Section 14 of this Agreement.


6.             INVENTIONS AND CONFIDENTIAL INFORMATION.

The parties hereto recognize that a major need of the Company is to preserve its
specialized knowledge, trade secrets, and confidential information.  The
strength and good will of the Company is derived from the specialized knowledge,
trade secrets, and confidential information generated from experience with the
activities undertaken by the Company and its subsidiaries.  The disclosure of
this information and knowledge to competitors would be beneficial to them and
detrimental to the Company, as would the disclosure of information about the
marketing practices, pricing practices, costs, profit margins, design
specifications, analytical techniques, and similar items of the Company and its
subsidiaries.  The Executive acknowledges that the proprietary information,
observations and data obtained by him while employed by the Company concerning
the business or affairs of the Company are the property of the Company.  By
reason of his being a senior executive of the Company, the Executive has or will
have access to, and has obtained or will obtain, specialized knowledge, trade
secrets and confidential information about the Company's operations and the
operations of its subsidiaries, which operations extend throughout the United
States.  For purposes of this Section 6, “Company” shall mean the Company and
each of its controlled subsidiaries.  Therefore, subject to the provisions of
Section 14 hereof, the Executive hereby agrees as follows, recognizing that the
Company is relying on these agreements in entering into this Agreement:


(I)            THE EXECUTIVE WILL NOT USE, DISCLOSE TO OTHERS, OR PUBLISH OR
OTHERWISE MAKE AVAILABLE TO ANY OTHER PARTY ANY INVENTIONS OR ANY CONFIDENTIAL
BUSINESS INFORMATION ABOUT THE AFFAIRS OF THE COMPANY, INCLUDING BUT NOT LIMITED
TO CONFIDENTIAL INFORMATION CONCERNING THE COMPANY'S PRODUCTS. "CONFIDENTIAL
INFORMATION" SHALL INCLUDE COMMERCIAL OR TRADE SECRETS ABOUT COMPANY’S PRODUCTS,
METHODS, ENGINEERING DESIGNS AND STANDARDS, ANALYTICAL TECHNIQUES, TECHNICAL
INFORMATION, CUSTOMER INFORMATION, EMPLOYEE INFORMATION, OR FINANCIAL AND
BUSINESS RECORDS, ANY OF WHICH CONTAINS PROPRIETARY INFORMATION CREATED OR
ACQUIRED BY THE COMPANY AND WHICH INFORMATION IS HELD IN CONFIDENCE BY COMPANY.
CONFIDENTIAL INFORMATION DOES NOT INCLUDE INFORMATION WHICH: (I) BECOMES
GENERALLY AVAILABLE TO THE PUBLIC, UNLESS SAID CONFIDENTIAL INFORMATION WAS
DISCLOSED IN VIOLATION OF A CONFIDENTIALITY AGREEMENT; OR (II) BECOMES AVAILABLE
TO EXECUTIVE ON A NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE COMPANY OR
ITS AGENTS, PROVIDED THAT SUCH SOURCE IS NOT BOUND BY A CONFIDENTIALITY
AGREEMENT WITH THE COMPANY.


(II)           DURING THE PERIOD OF EXECUTIVE'S EMPLOYMENT WITH THE COMPANY AND
FOR TWELVE (12) MONTHS THEREAFTER, (A) THE EXECUTIVE WILL NOT DIRECTLY OR
INDIRECTLY THROUGH ANOTHER ENTITY INDUCE  ANY EMPLOYEE OF THE COMPANY TO LEAVE
THE COMPANY'S EMPLOY (UNLESS THE BOARD OF DIRECTORS SHALL HAVE AUTHORIZED SUCH
EMPLOYMENT AND THE COMPANY SHALL HAVE CONSENTED THERETO IN WRITING) OR IN ANY
WAY INTERFERE WITH THE RELATIONSHIP BETWEEN THE COMPANY AND ANY EMPLOYEE THEREOF
OR (B) TORTIOUSLY INTERFERE WITH THE COMPANY’S BUSINESS RELATIONSHIP WITH  ANY
CUSTOMER, SUPPLIER, LICENSEE, LICENSOR OR OTHER BUSINESS RELATION OF THE
COMPANY.

 

6


--------------------------------------------------------------------------------



7.             INDEMNIFICATION.

The Company will indemnify (and advance the costs of defense of) and hold
harmless the Executive (and his legal representatives) to the fullest extent
permitted by the laws of the state in which the Company is incorporated, as in
effect at the time of the subject act or omission, or by the Certificate of
Incorporation and Bylaws of the Company, as in effect at such time or on the
date of this Agreement, whichever affords greater protection to the Executive,
and the Executive shall be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its executive
officers, against all judgments, damages, liabilities, costs, charges and
expenses whatsoever incurred or sustained by his or his legal representative in
connection with any action, suit or proceeding to which he (or his legal
representatives or other successors) may be made a party by reason of his being
or having been an officer of the Company or any of its subsidiaries except that
the Company shall have no obligation to indemnify Executive for liabilities
resulting from conduct of the Executive with respect to which a court of
competent jurisdiction has made a final determination that Executive committed
gross negligence or willful misconduct to the extent such a determination was
made by the court in determining liability.


8.             LITIGATION EXPENSES.

In the event of any litigation or other proceeding between the Company and the
Executive with respect to the subject matter of this Agreement and the
enforcement of the rights hereunder, the losing party shall reimburse the
prevailing party for all of his/its reasonable costs and expenses relating to
such litigation or other proceeding, including, without limitation, his/its
reasonable attorneys' fees and expenses. 


9.             CONSOLIDATION; MERGER; SALE OF ASSETS; CHANGE OF CONTROL.

Nothing in this Agreement shall preclude the Company from combining,
consolidating or merging with or into, transferring all or substantially all of
its assets to, or entering into a partnership or joint venture with, another
corporation or other entity, or effecting any other kind of corporate
combination provided that the corporation resulting from or surviving such
combination, consolidation or merger, or to which such assets are transferred,
or such partnership or joint venture assumes this Agreement and all obligations
and undertakings of the Company hereunder. Upon such a consolidation, merger,
transfer of assets or formation of such partnership or joint venture, this
Agreement shall inure to the benefit of, be assumed by, and be binding upon such
resulting or surviving transferee corporation or such partnership or joint
venture, and the term "Company," as used in this Agreement, shall mean such
corporation, partnership or joint venture or other entity, and this Agreement
shall continue in full force and effect and shall entitle the Executive and his
heirs, beneficiaries and representatives to exactly the same compensation,
benefits, perquisites, payments and other rights as would have been their
entitlement had such combination, consolidation, merger, transfer of assets or
formation of such partnership or joint venture not occurred.


10.           SURVIVAL OF OBLIGATIONS.

Sections 4, 5, 6, 7, 8, 9, 10, 11, 12 and 14 shall survive the termination for
any reason of this Agreement (whether such termination is by the Company, by the
Executive, upon the expiration of this Agreement or otherwise).


11.           EXECUTIVE'S REPRESENTATIONS.

The Executive hereby represents and warrants to the Company that as of the
Effective Date: (i) the execution, delivery and performance of this Agreement by
the Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which the Executive is a party or by which he is bound, (ii) the Executive is
not a party to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of the Executive, enforceable in accordance
with its terms.  The Executive hereby acknowledges and represents that he has
consulted with legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.  The Company’s sole recourse for a violation of any of the
representations or warranties in this Section 11 shall be to terminate this
Agreement for “Cause” pursuant to Section 4(a)

 

7


--------------------------------------------------------------------------------


of this Agreement.  The provisions of this Section shall not limit or otherwise
affect the Company's obligations under Section 7 of this Agreement.


12.           COMPANY'S REPRESENTATIONS.

The Company hereby represents and warrants to the Executive that (i) the
execution, delivery and performance of this Agreement by the Company do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Company is a party
or by which it is bound; (ii) upon the execution and delivery of this Agreement
by the Executive, this Agreement shall be the valid and binding obligation of
the Company, enforceable in accordance with its terms; and (iii) the Company’s
representations made by the Board of Directors and members of senior management
prior to the execution of this Agreement regarding the science, business or
fiscal propriety of the Company are accurate in all material respects.


13.           ENFORCEMENT.

Because the Executive's services are unique and because the Executive has access
to confidential information concerning the Company, the parties hereto agree
that money damages would not be an adequate remedy for any breach of this
Agreement.  Therefore, in the event of a material breach of this Agreement, the
Company may, in addition to other rights and remedies existing in its favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce, or prevent any violations of,
the provisions hereof (without posting a bond or other security).


14.           SEVERABILITY.

In case any one or more of the provisions or part of a provision contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect in any jurisdiction, such invalidity, illegality or
unenforceability shall be deemed not to affect any other jurisdiction or any
other provision or part of a provision of this Agreement, nor shall such
invalidity, illegality or unenforceability affect the validity, legality or
enforceability of this Agreement or any provision or provisions hereof in any
other jurisdiction; and this Agreement shall be reformed and construed in such
jurisdiction as if such provision or part of a provision held to be invalid or
illegal or unenforceable had never been contained herein and such provision or
part reformed so that it would be valid, legal and enforceable in such
jurisdiction to the maximum extent possible.  In furtherance and not in
limitation of the foregoing, the Company and the Executive each intend that the
covenants contained in Sections 5 and 6 shall be deemed to be a series of
separate covenants, one for each and every state of the United States and any
foreign country set forth therein.  If, in any judicial proceeding, a court
shall refuse to enforce any of such separate covenants, then such unenforceable
covenants shall be deemed eliminated from the provisions hereof for the purpose
of such proceedings to the extent necessary to permit the remaining separate
covenants to be enforced in such proceedings.  If, in any judicial proceeding, a
court shall refuse to enforce any one or more of such separate covenants because
the total time, scope or area thereof is deemed to be excessive or unreasonable,
then it is the intent of the parties hereto that such covenants, which would
otherwise be unenforceable due to such excessive or unreasonable period of time,
scope or area, be enforced for such lesser period of time, scope or area as
shall be deemed reasonable and not excessive by such court.


15.           ENTIRE AGREEMENT; AMENDMENT.

Except as otherwise set forth in this Agreement, this Agreement contains the
entire agreement between the Company and the Executive with respect to the
subject matter hereof and thereof.  This Agreement may not be amended, waived,
changed, modified or discharged except by an instrument in writing executed by
or on behalf of the party against whom enforcement of any amendment, waiver,
change, modification or discharge is sought.  No course of conduct or dealing
shall be construed to modify, amend or otherwise affect any of the provisions
hereof.

8


--------------------------------------------------------------------------------



16.           NOTICES.

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if physically delivered,
delivered by express mail or other expedited service or upon receipt if mailed,
postage prepaid, via registered mail, return receipt requested, addressed as
follows:

(a)

To the Company:

(b)

To the Executive:

 

 

 

 

 

 

 

Isolagen

 

Nicholas L. Teti

 

 

405 Eagleview Blvd.

 

2809 Holly Road

 

 

Exton, PA  19341

 

Santa Barbara, California  93105


 


AND/OR TO SUCH OTHER PERSONS AND ADDRESSES AS ANY PARTY SHALL HAVE SPECIFIED IN
WRITING TO THE OTHER.


17.           ASSIGNABILITY.

This Agreement shall not be assignable by either party and shall be binding
upon, and shall inure to the benefit of, the heirs, executors, administrators,
legal representatives, successors and assigns of the parties.  In the event that
all or substantially all of the business of the Company is sold or transferred,
then this Agreement shall be binding on the transferee of the business of the
Company whether or not this Agreement is expressly assigned to the transferee.


18.           GOVERNING LAW.

This Agreement shall be governed by and construed under the laws of the state of
California.


19.           WAIVER AND FURTHER AGREEMENT.

Any waiver of any breach of any terms or conditions of this Agreement shall not
operate as a waiver of any other breach of such terms or conditions or any other
term or condition, nor shall any failure to enforce any provision hereof operate
as a waiver of such provision or of any other provision hereof.  Each of the
parties hereto agrees to execute all such further instruments and documents and
to take all such further action as the other party may reasonably require in
order to effectuate the terms and purposes of this Agreement.


20.           HEADINGS OF NO EFFECT.

The paragraph headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.   


 

COMPANY:

 

 

 

ISOLAGEN, INC.

 

 

 

 

 

By

 

 

 

Ralph V. De Martino,

 

 

Chairman of the Compensation Committee

 

 

and Lead Independent Director,

 

 

at the direction of the Board of Directors

 

 

EXECUTIVE:

 

 

 

 

 

 

 

Nicholas L. Teti

 

10


--------------------------------------------------------------------------------